FRANKLIN, C. J.
A stipulation having been filed herein, whereby it is agreed that the decision of this cause shall abide and be controlled by the judgment of this court in case No. 154:1, First National Bank of Globe, a Corporation, Appellant, v. Mary McDonough, and Mary McDonough, as Executrix of the Estate of J. N. McDonough, Deceased, and E. F. Pfister and George E. Shute, Appellees, ante, p. 223, 168 Pac. 635, and the question presented in both cases being similar, it is accordingly ordered that the judgment herein be, and the same is hereby, affirmed.
ROSS, J., concurs.